Citation Nr: 1002767	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-10 674	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.

2.  Entitlement to service connection for cirrhosis.

3.  Entitlement to service connection for disability 
resulting from exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

In an unappealed December 1981 rating decision, the RO, in 
pertinent part, denied entitlement to service connection for 
residuals of a chest injury.

This appeal came to the Board of Veterans' Appeals on appeal 
of an August 2008 rating decision, in which the RO determined 
that no new and material evidence had been received to reopen 
the Veteran's previously-denied claim for service connection 
for residuals of a chest injury and denied service connection 
for cirrhosis and for disability resulting from exposure to 
asbestos.  The Veteran perfected an appeal to each issue.


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1948 to 
January 1952; he was awarded a Purple Heart.

2.  On December 31, 2009, the Board was notified that the 
Veteran died on July [redacted], 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim(s) to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA RO from 
which the claims originated (listed on the first page of this 
decision).  




ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


